DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang, U.S. Patent 8,251,341 in view of Oshima, JP 02000045615.
Wang teaches a hinge apparatus comprising an axis support part (31) including a first combination on a first side of the axis support part and a second combination groove on the second side of the axis support part (see 313, see fig. 3), a rotation axis device (35) received in the first combination groove.  Wang further teaches a free stop hinge device which includes an elastic member (see 33, 312, see Col 1, Lns 37-40).

Oshima teaches a free stop hinge which includes a rotatable shaft (11, fig. A) that is received in a combination groove (see fig. A) and an elastic member (12) located in a housing groove (see below) with the elastic member applying a pressure to move the rotatable shaft in a direction toward the hinge stop.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide Wang with a free stop hinge device in the style of Oshima such that the free stop hinge device of Oshima would be located in the second end of the Wang hinge and the rotatable shaft would extend from a first end of the free stop hinge device in accordance with the limitations because the free stop hinge assembly of Oshima would provide smaller package contained within the hinge which would allow for a more conveniently sized hinge for the monitor or electronic device, [Claim 1].

    PNG
    media_image1.png
    454
    556
    media_image1.png
    Greyscale

Claim 2, see Wang first fixing part (342) and first axis part (357) received in the first combination groove and the first axis part includes a convexly curved protrusion protruding in a circumferential direction of the first axis part and contacting an inner circumferential surface of the first combination groove (see 322, 323).
Regarding Claim 15, see element 20 which meets the limitation of a display.  
Regarding Claim 18, the instant combination of Wang-Oshima would appear to satisfy the limitations of this claim.

Claims 3-6, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Oshima as applied to claims 1-2 above, and further in view of Kida, U.S. Patent Application Publication 2002/0112319.
Regarding Claim 3, Wang teaches a second fixing part (351) and a second axis part (357) receiving the rotatable shaft.
Wang does not teach the remaining limitations of the claims.
Oshima teaches the rotatable shaft including a friction part (10b) inserted into a combination hole (10c) with the elastic member applying pressure to move the rotatable shaft in the direction toward the second end of the free stop hinge device (in the Wang-Oshima combination) so an outer circumferential surface of the friction part contacts an inner circumferential surface of the combination hole of the second axis part
Oshima does not teach a fixing protrusion received in the combination grove of the axis support part.
Kida teaches a free stop hinge device similar to Oshima which provides a rotatable shaft with a fixing protrusion received in a groove of an axis support part (see elements 1, 25, fig. 1).
[Claim 3].
Regarding Claims 4-6, see Oshima elements 19b and 10c and see drawing selection above which meet the limitations of the claim at issue.
Regarding Claim 8, see Oshima, fig. A and note the elements described in the claim rejections above and see fixing member 12B which demonstrate the Oshima clearly teaches the limitations at hand.
Regarding Claim 16, see the groove for the fixing member 12B visible in fig. A.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Oshima-Kida as applied to claims 1-3 and 5 above, and further in view of Winter, U.S. Patent 10,605,309.
All the aspects of the instant invention are disclosed above but for the cross section of the combination hole and axis part being non-linear and concave/convex between the combination hole and the friction part of the rotatable shaft.
Winter teaches a device similar to the hinge device of Wang-Oshima-Kida with a shaft structure (9) and a combination hole and friction part (8, 11) which meet the limitations of the claim at hand.
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Wang-Oshima-Kida combination with a structure shaped to match the instant claims (and taught by Winter) because the curved structure would create an larger bearing surface which may prove more resistant to wear while providing the same friction needs.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang-Oshima-Kida as applied to claims 1-3 and 5 above, and further in view of Choi, KR 101113712.
Oshima clearly teaches a washer as part of the fixing member.
Oshima does not teach an e-ring.
Choi teaches a device with an e-ring and washer which maintain a spring (see 400, 120, 310).
At the time of the invention it would have been obvious to one of ordinary skill in the art barring any unforeseen result to provide the Wang-Oshima-Kida combination with an e-ring to retain the washer structure because such a structure is a notoriously old and well known structure which would satisfactorily maintain the combined structure in an affordable and efficient manner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218.  The examiner can normally be reached on IFP, Typically M-Th, 8:00-6:00, regular Fr availability.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        




/M.J.S/Examiner, Art Unit 3677